 1                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 2

 3   CITY OF ROSEVILLE EMPLOYEES’                     Case No. 4:19-cv-02033-YGR
     RETIREMENT SYSTEM, Individually and on
 4   Behalf of All Others Similarly Situated,         CLASS ACTION
 5
                                     Plaintiff,       [PROPOSED] ORDER FOR
 6                                                    CONSOLIDATION, APPOINTMENT AS
              vs.                                     LEAD PLAINTIFF AND APPROVAL OF
 7                                                    SELECTION OF COUNSEL
     APPLE INC., TIMOTHY D. COOK and LUCA             * As modified by the Court *
 8
     MAESTRI,
 9
                                     Defendants.
10
     PRIYAM REDDY, Individually and on Behalf         Case No. 4:19-cv-02615-YGR
11   of All Others Similarly Situated,
12
                                     Plaintiff,
13
              vs.
14
     APPLE INC., TIMOTHY D. COOK and LUCA
15   MAESTRI,
16
                                     Defendants.
17

18   STEAMFITTERS LOCAL 449 PENSION                   Case No. 4:19-cv-02891-YGR
     PLAN, Individually and on Behalf of All Others
19   Similarly Situated,
20
                                     Plaintiff,
21
              vs.
22
     APPLE INC., TIMOTHY D. COOK and LUCA
23
     MAESTRI,
24
                                     Defendants.
25

26

27

28
     [PROPOSED] ORDER
     CASE NO. 4:19-CV-02033-YGR
 1            Having considered the motion of the Employees’ Retirement System of the State of

 2   Rhode Island (“Rhode Island”) for consolidation of the above-captioned related actions,

 3   appointment as Lead Plaintiff and approval of selection of Counsel (the “Motion”), and good

 4   cause appearing therefore, the Court ORDERS as follows:

 5            1.       The Motion is granted.

 6            2.       The above-captioned related actions are consolidated for all purposes (the

 7   “Action). This Order (the “Order”) shall apply to the Action and to each case that relates to the

 8   same subject matter that is subsequently filed in this Court or is transferred to this Court, and is

 9   consolidated with the Action.

10            3.       A Master File is established for this proceeding. The Master File shall be Civil

11   Action No. 4:19-cv-02033-YGR. All pleadings shall be filed in the Master File and noted on

12   the Master Docket. The files in Civil Actions Nos. 4:19-cv-02615-YGR (Reddy v. Apple, et al.)

13   and 4:19-cv-02891-YGR (Steamfitters Local 449 Pension Plan v. Apple, et al.) shall be

14   administratively closed.

15            4.       Every pleading in the Action shall have the following caption:

16
          IN RE APPLE INC. SECURITIES
                                                                Civil Action No. 4:19-cv-02033-YGR
17        LITIGATION

18

19            5.       Each new case that arises out of the subject matter of the Action shall be

20   consolidated with the Action. This Order shall apply thereto, unless a party objects to

21   consolidation (as provided for herein), or to any provision of this Order, within ten (10) days

22   after the date upon which a copy of this Order is served on counsel for such party by filing an

23   application for relief, and this Court deems it appropriate to grant such application. Nothing in

24   the foregoing shall be construed as a waiver of Defendants’ right to object to consolidation of

25   any subsequently-filed or transferred related action.

26            6.       Rhode Island is appointed to serve as Lead Plaintiff in the Action pursuant to 15

27   U.S.C. § 78u-4(a)(3)(B).

28
     [PROPOSED] ORDER
     CASE NO. 4:19-CV-02033-YGR
 1            7.        Rhode Island’s selection of Labaton Sucharow LLP as Lead Counsel and

 2   Wagstaffe, Von Loewenfeldt, Busch & Radwick LLP as Liaison Counsel for the Class in the

 3   Action is approved pursuant to 15 U.S.C. § 78u-4(a)(3)(B)(v). Lead Counsel shall have the

 4   authority to speak for all Plaintiffs and Class members in all matters regarding the litigation,

 5   including, but not limited to, pretrial proceedings, motion practice, trial, and settlement. Lead

 6   Counsel shall make all work assignments in such a manner as to facilitate the orderly and

 7   efficient prosecution of this litigation, and to avoid duplicative or unproductive effort.

 8   Additionally, Lead Counsel shall have the following responsibilities:

 9                          a. to brief and argue motions;

10                          b. to initiate and conduct discovery, including, but not limited to,

11                                coordination of discovery with Defendants’ counsel, and the preparation

12                                of written interrogatories, requests for admissions, and requests for

13                                production of documents;

14                          c. to direct and coordinate the examination of witnesses in depositions;

15                          d. to act as spokesperson at pretrial conferences;

16                          e. to call and chair meetings of Plaintiffs’ counsel as appropriate or

17                                necessary from time to time;

18                          f. to initiate and conduct any settlement negotiations with Defendants’

19                                counsel;

20                          g. to provide general coordination of the activities of Plaintiffs’ counsel and

21                                to delegate work responsibilities to selected counsel as may be required, in

22                                such a manner as to lead to the orderly and efficient prosecution of this

23                                litigation and to avoid duplication or unproductive effort;

24                          h. to consult with and employ experts;

25                          i. to receive and review periodic time reports of all attorneys on behalf of

26                                Plaintiffs, to determine if the time is being spent appropriately and for the

27                                benefit of Plaintiffs, and to determine and distribute Plaintiffs’ attorneys’

28                                fees; and
     [PROPOSED] ORDER
     CASE NO. 4:19-CV-02033-YGR                                                                           3
 1                          j. to perform such other duties as may be expressly authorized by further

 2                                order of this Court.

 3            8.        Rhode Island, as Lead Plaintiff, shall file a consolidated First Amended

 4   Complaint by September 30, 2019.

 5            9.        The dispositive motion briefing and hearing schedule is as follows:

 6                          a. Defendants’ motion to dismiss: November 15, 2019

 7                          b. Lead Plaintiff’s opposition to motion to dismiss: January 10, 2020

 8                          c. Defendants’ reply in support of motion to dismiss: February 7, 2020

 9                          d. Hearing on motion to dismiss: March 3, 2020 at 2:00 p.m.

10            10.       Norfolk County Council, as administering authority of the Norfolk Pension Fund,

11   may submit, by no later than January 17, 2020, a request to file a brief supplementing the

12   arguments made in Lead Plaintiff’s opposition. Said submission shall not exceed five pages.

13            11.       The Court will reconsider its appointment of lead plaintiff as needed following a

14   decision on the above-mentioned motion to dismiss.

15            IT IS SO ORDERED.

16            April 14
     DATED: ________________ , 2019                      ________________________________
                                                         Honorable Yvonne Gonzalez Rogers
17                                                       United States District Judge
                                                         Northern District of California
18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER
     CASE NO. 4:19-CV-02033-YGR                                                                    4
